May 8, 1935. The opinion of the Court was delivered by
The facts and questions of law involved in this case are the same as in the case of Brown Const. Co. v. Massachusetts *Page 308 Bonding  Insurance Company, 176 S.C. 76,179 S.E., 697, with the one exception that claimant-appellant is a appellant, while in the former case Jesse Mackey, adminis-appellant, while in the former case Jesse Mackey, administrator, was the appellant. The opinion of this Court in the former case is conclusive of the issues raised in the present case and must govern.
All exceptions are therefore overruled, and the judgment of the Circuit Court affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE MANN concur.